DETAILED ACTION
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “the liquid ejection portion moving mechanism” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite wherein the liquid ejecting portion moving mechanism is “configured to change a posture of the liquid ejecting portion in directions transverse to the scanning direction…” Merriam-Webster’s online dictionary defines “transverse” as “made at right angles to the long axis of the body.” That is, if two directions are transverse, they form a right angle. Thus, the posture cannot be changed in a direction because changing posture entails only the rotation of the liquid ejecting portion, not a linear movement of the liquid ejecting portion along an axis or direction as would required for a movement in a transverse direction. It is not clear how a posture could be changed in a direction, as claimed. 
Further, it is not entirely clear to Examiner to what exactly the claimed external force applying mechanism is intended to refer. Examiner suspects that item 173 of Figure 4 of the present application is the intended item, but if this is the case, it would seem ambiguous to claim both a posture changing unit intended to rotate a printhead and a spray nozzle intended to spray fluid toward the printhead as a single “mechanism.” Merriam-Webster’s online dictionary defines “mechanism” as a “piece of machinery.” As broad as that is, and despite the fact that the two components operate in cooperation, it still seems that a spray nozzle and a head posture-changing motor cannot be reasonably said to constitute a single piece of machinery, and the use of a single “mechanism” to refer to both components renders the claim ambiguous.  
Yet further, as recited in claims 1 and 8, the external force applying mechanism applies an external force to the nozzle surface and comprises a liquid-ejection portion moving mechanism. However, because the only recited component of the external force applying mechanism is the liquid ejecting portion moving mechanism, it is unclear  how a force is being applied to the nozzle surface. In other words, it would seem that claims 1 and 8 state that a force is applied to the nozzle surface simply by changing of the posture of the liquid ejecting portion, but it does not seem that this would be equivalent to applying a force to the nozzle surface. Gravity would act on liquid on the nozzle surface but that gravitational force would not amount to the change of head posture being an application of force.
Clarification is required. 
	Because claims 3-5 and 11-13 depend from claims 1 and 8, they are also rejected on these bases. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2014/0152745) in view of Shinbara et al. (9,925,779).

 	Regarding claim 1, Park teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 1, item 23/24/203) configured to eject a liquid from a plurality of nozzles ([0050]) disposed on a nozzle surface ([0050]); 
a liquid receiving portion (fig. 1, item 91) that receives the liquid discharged from the plurality of nozzles ([0072]); 
a wiping mechanism (fig. 1, item 94) that includes a wiping portion (fig. 1, item 94) configured to wipe the nozzle surface ([0072]); 
an external force applying mechanism (fig. 13, items 510/25/521/401) comprising a liquid-ejecting portion moving mechanism (fig. 13, item 25) configured to reciprocally move the liquid ejecting portion in a scanning direction (fig. 1, into page along guide 21) across the liquid receiving portion and the wiping mechanism (see figs. 3-5, note that liquid ejecting portion 23/24/203 can be said to be moved across the cap 91 in a number of ways), the liquid ejecting portion moving mechanism being configured to  change a posture of the liquid ejecting portion in directions transverse to the scanning direction when the liquid ejecting portion is above the liquid receiving portion and the nozzle surface faces the liquid receiving portion (see figs. 3-5, note again that, as defined above, the liquid ejection portion can be said to be “above” the liquid receiving portion in a number of ways, Further, note that the liquid ejection portion rotates through a number of angles while the nozzles are generally faced toward the cap. In other words, the liquid ejecting portion rotates a total of 90 degrees from printing posture to capped posture, but the surface can be said to be facing the cap for the last 20 degrees of the larger 90-degree rotation); and 
a control portion (fig. 13, item 600) that drives the external force applying mechanism,
the control portion drives the liquid-ejecting-portion moving mechanism to set an inclination of the nozzle surface with respect to a horizontal plane to be greater than an inclination when the liquid is ejected in order to drive the wiping portion to perform the wiping operation (see fig. 5A, Note that the posture is changed from a printing posture to a wiping posture. Note that the horizontal direction has not been defined, and no direction of gravity has been defined, and thus the claimed horizontal plane is being defined as the plane of the nozzle surface when in the printing posture).
Park does not teach an external force applying mechanism. Shinbara teaches an external force applying mechanism (Shinbara, fig. 13, items 803, 748, fig. 16, item 778) configured to apply an external force in a direction along the nozzle surface (Shinbara, fig. 16, note that a force is applied along the nozzle surface and further that “along the nozzle surface” can mean more than one thing) to liquid adhering to the nozzle surface in a non-contact manner (Shinbara, see fig. 16), and apply the external force to the liquid adhering to the nozzle surface before driving the wiping portion (Shinbara, see figs. 16, 18). It would have been obvious to one of ordinary skill in the art at the time of invention to add an external force applying mechanism of the type disclosed by Shinbara to the maintenance mechanism disclosed by Park because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, to add such an external force applying mechanism would allow for the loosening of hardened ink on the nozzle surface prior to wiping so as to allow for a more through cleaning by the wiper. Upon addition of the external force applying mechanism to Park’s maintenance station, the resultant device would spray cleaning fluid onto the nozzle surface and then wipe the nozzle surface with the wiper, as claimed. 
 
	Regarding claim 3, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein 
	the wiping portion is configured to wipe the nozzle surface by moving in a wiping direction that intersects the scanning direction (Park, see figs. 5-7); and
the liquid-ejecting-portion moving mechanism inclines the nozzle surface such that a portion on a wiping start side is higher than a portion on a wiping end side in the wiping operation of the wiping portion (Note that “wiping start side” and “wiping end side” have not been defined in any way so as to preclude any prior art side from being used to meet either of the two claimed sides. Note also that the claim does not require the relative positions of the sides during wiping but seemingly at any time, and this is disclosed by the rotation of Park’s carriage). 	Regarding claim 4, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein a nozzle row (Park, see fig. 8B, note that nozzle rows are arranged along length of head 24) is formed by the plurality of the nozzles on the nozzle surface and 
the liquid-ejecting-portion moving mechanism inclines the nozzle surface in a direction in which a height difference occurs between the plurality of nozzles forming the nozzle row (Park, see figs. 5-8, Note that the first nozzle of a row and the last nozzle of a row can have different heights depending on where in the rotational movement the carriage/heads are). 	Regarding claim 5, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein a nozzle row (Park, see figs. 5-8) is formed by the plurality of the nozzles on the nozzle surface (Park, see figs. 5-8), and 
the liquid-ejecting-portion moving mechanism inclines the nozzle surface such that pressure applied to the liquid in the plurality of nozzles by a height difference between the plurality of nozzles forming the nozzle row is smaller than meniscus pressure resistance at which a meniscus formed in the plurality of nozzles are broken (Note that upon combination, the limitation would be met. In other words, Park does not make any mention of the pressure within the nozzles varying in an amount that would cause the meniscus at the nozzles to break, and thus it is implied that the meniscus of the nozzles is intended to stay intact during the rotation of the carriage).

Regarding claim 11, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, the liquid ejecting portion moving mechanism being configured to change the posture of the liquid ejecting portion in directions transverse to the scanning direction when the liquid ejecting portion overlaps the liquid receiving portion in the vertical direction (see claim 1 rejection, 112 rejection). 

Regarding claim 12, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein the control portion drives the wiping portion to perform the wiping operation after driving the liquid ejecting portion moving mechanism to bring the posture of the liquid ejecting portion back from the inclination of the nozzle surface with respect to the horizontal plane top be greater than the inclination when the liquid is ejected to the inclination when the liquid is ejected (Note that any number of inclination changes and wiping procedures take place one after the other in normal operation of the printer. Note also that this claim is an apparatus claim, not a method claim, and as such, the functional limitation of this claim does not add patentable weight). 

Regarding claim 13, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein the liquid ejecting portion configured to eject the liquid in a first direction, which is in a direction of gravity, towards a medium supported by a support stand, the horizontal plane is perpendicular to the first direction (Note that upon combination of Shinbara with Park, such a claimed arrangement would be an obvious result. In other words, if the general orientation of Shinbara is adopted so that liquid is ejected in the direction of gravity during printing, and the rotational maintenance of Park is used, the liquid ejecting portion would rotate from ejecting liquid in the direction of gravity by 90 degrees so as to face the liquid receiving member in a direction along a horizontal plane).  


Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the claimed device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. Further, new Section 112 issues have arisen. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853